ZINTER, Justice.
[¶ 1.] Attorney James Leach petitioned the Department of Labor for a declaratory ruling regarding the application of a statute. The statute governs the “earnings” used to calculate .the “average weekly wage” in workers’ compensation cases. Leach contended that discretionary bonuses .should ;be ..included in the ■ calculation. The Department , ruled that only nomdis-cretionary bonuses should be included, and Leach appealed to circuit court. The court, sua sponte, dismissed the appeal because it concluded that the Department lacked jurisdiction to issue such rulings. Leach now appeals to this Court. We reverse and remand to consider, the appeal on the merits. . ,

Facts and Procedural History

[¶2.] James Leach is a South Dakota attorney who, among other things, represents clients in workers’ compensation cases. Settlement agreements in those cases must be approved by the Department. Leach disagrees with the Department’s interpretation of a statute under *342which the Department excludes discretionary bonuses from the “earnings” used to calculate an injured worker’s “average weekly wage.”1 However, Leach has been unable to challenge the Department’s interpretation in actual cases because employers moot- the issue by stipulating to include discretionary bonuses in the calculation.2 Because this controversy is recurring but evading judicial review, Leach petitioned the Department for a declaratory ruling on the proper method of calculating average weekly wages under thq governing statute.
[¶ 3.] The Department accepted the petition and gave public notice of a hearing to consider the question. Appellees, Associated School Boards of South Dakota Workers’ Compensation Trust Fund and First Dakota Indemnity and Dakota Truck Underwriters appeared in opposition to Leach’s interpretation of the statute.3 At the hearing, Leach presented argument supporting1 the inclusion of discretionary bonuses in the calculation. Appellees argued against the inclusion. The Department received evidence in the form ‘of an affidavit from James Marsh, the Director of the Division of Labor and Managetoent within the Department of Labor.' Marsh indicated that a Department policy (based on an interpretation of the statute) required employers and insurers to exclude discretionary bonuses from the calculation. Marsh also indicated that the Department would not approve benefits unless the employer followed its policy. Thus, the wage calculation issue arises every time an injured worker, who has received a timely discretionary bonus, receives disability benefits. .
[¶4.] Following the hearing, the Department issued a declaratory ruling that discretionary bonuses may not be included in the calculation. On appeal, the circuit court, sua sponte, dismissed the appeal for lack of jurisdiction. The court ruled that, in the absence of an actual case, the Department was without subject matter jurisdiction to issue declaratory rulings. The court further concluded that because the Department had no jurisdiction, the court had no jurisdiction to consider the appeal. Nevertheless, the court vacated the declaratory ruling in addition to dismissing the appeal. Leach now appeals to this Court, raising the question whether the Department had subject matter jurisdiction to issue the declaratory ruling.

Decision

[¶ 5.] This case was resolved below by the circuit court’s determination that the Department had no jurisdiction to entertain the declaratory ruling, and therefore, the circuit court had no jurisdiction to entertain the appeal. If there was no jurisdiction in the tribunals below, there is likely no jurisdiction to consider this appeal. Therefore, we must first determine the jurisdiction of all three tribunals. See Sioux City Boat Club v. Mulhall, 79 S.D. 668, 672, 117 N.W.2d 92, 94 (1962) (“Where the want of jurisdiction appears on the face of the record of from a geographical or other fact of which this [Cjourt may take judicial notice, it becomes the duty of this [C]ourt to determine whether it has jurisdiction as a condition precedent to its right to decide the issues involved.”).
[¶ 6.] The South Dakota Constitution delegates to the Legislature the au*343thority to determine this Court’s and the circuit court’s appellate jurisdiction. “The Supreme Court shall have sueh appellate jurisdiction as may be provided by the Legislature.... The circuit courts have such appellate jurisdiction as may be provided by law.” S.D. Const, art. V, § 5. In 1966, the Legislature enacted three jurisdictional statutes pertaining to proceedings under SDCL chapter 1-26, the Administrative Procedure Act (APA). One governs jurisdiction of agencies to issue declaratory rulings, one governs jurisdiction of the circuit courts to consider appeals of agency decisions, and one governs this Court’s jurisdiction to consider appeals from the circuit courts on agency determinations. See 1966 S.D. Sess. Laws cjh. 169, §§ 8, 15, 16, which are codified at SDCL 1-26-16, SDCL 1-26-30, and SDCL 1-26-37 respectively. Thus, the jurisdictional questions in this case are matters of statutory interpretation, a matter we review de novo. See Wheeler v. Cinna Bakers, LLC, 2015 S.D. 25, ¶ 4, 864 N.W.2d 17, 19.

Jurisdiction of Agencies io Issue Declaratory Rulings

[¶ 7.] The APA contains two statutes authorizing declaratory rulings. SDCL 1-26-15 authorizes declaratory rulings by agencies on statutes, rules, and agency orders. And SDCL 1-26-14 authorizes declaratory rulings by circuit courts on agency rules. Both provisions were taken almost verbatim from the Revised Model State Administrative Procedure Act of 1961 (MSAPA).4 See Revised Model State Admin. Procedure Act §§ 7-8 (Unif. Law Comm’n 1961).
[¶ 8.] A comparison of the two statutes reveals a clear difference in the standing required for persons requesting declaratory rulings from administrative agencies and declaratory rulings from courts. To request a declaratory ruling from a court, SDCL 1-26-14 requires an actual case or controversy. The plaintiff must allege that the administrative “rule, or its threatened application, interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges of the plaintiff.” Id. In contrast, the Legislature excluded this actual case or controversy language from the statute authorizing declaratory rulings by agencies. SDCL 1-26-15 requires agencies to adopt rules permitting anyone other than penitentiary inmates to request, “declaratory rulings as to the applicability of any statutory provision or of any rule or order of the agency.”5 In accordance with this statute, the Department adopted a rule permitting the *344filing of petitions requesting “a declaratory-ruling concerning the applicability of a statutory provision or of a rule or order made by the department.” ARSD 47:01:01:04.6 And like its authorizing stab-, ute, the rule does- not contain an actual case or controversy requirement. On the contrary, instead of requiring an actual case or controversy, the rule permits petitions to merely “contain all the pertinent facts necessary to inform the secretary of the nature of the rulings requested.” Id. Thus, the Department has routinely issued declaratory rulings based on hypothetical facts.7
[¶ 9.] . The underlying question, however, remains one of statute: whether SDCL 1-26-15 authorizes agencies to issue declaratory rulings absent'an actual case or controversy. “When engaging in statutory interpretation, we give words their plain meaning and effect, and read statutes as a whole, as well as' enactments relating to the same subject.” Citibank, N.A. v. S.D. Dep’t of Revenue, 2015 S.D. 67, ¶ 12, 868 N.W.2d 381, 387. Here, in adopting the APA, the Legislature included case or controversy language in the statute authorizing declaratory rulings by courts while simultaneously excluding that language in the statute authorizing declaratory rulings by agencies. “[E]very word excluded from a statute must be presumed to have been excluded for a purpose.” Magellan Pipeline Co. v. S.D. Dep’t of Revenue & Regulation, 2013 S.D. 68, ¶ 9, 837 N.W.2d 402, 404. Considering these statutes together as a part of the same act, we conclude that by excluding the case or controversy language from SDCL 1-26-15, the Legislature excluded an actual case or controversy requirement in agency declaratory proceedings. Appellees’ request to read an actual case or controversy requirement in SDCL 1-26-15 would require that we insert SDCL 1-26-14’s case or controversy language into SDCL 1-26-15. “However, when this Court interprets legislation, it ‘cannot add language that simply is not there.’ ” State v. Hatchett, 2014 S.D. 13, ¶ 14, 844 N.W.2d 610, 615 (quoting Rowley v. S.D. Bd. of Pardons & Paroles, 2013 S.D. 6, ¶ 12, 826 N.W.2d 360, 365), See also Foss v. Ralston (In re Voss’s Adoption), 550 P.2d 481, 485 (Wyo.1976) (“Words may not be inserted in a statutory *345provision under the guise of interpretation.”). We further note that this difference in the statutes was not inadvertent. At the time the APA was adopted, the Legislature was clearly' concerned about the scope of those who would be authorized to request declaratory rulings. Although the Legislature followed the model act in excluding the case or controversy requirement from SDCL 1-26-15, it added a non-model act restriction prohibiting penitentiary inmates from requesting those rulings.
[¶ 10.] The decisions of other courts support our conclusion. In Power Authority of State of New York v. New York State Department of Environmental Conservation, 58 N.Y.2d 427, 461 N.Y.S.2d 769, 448 N.E.2d 436, 438-39 (1983), the New York Court of Appeals reversed a lower court’s holding that agencies had jurisdiction’to issue declaratory rulings “only if they are based upon- the actual facts, established or conceded, of genuine question, dispute or controversy/’ The Court of Appeals held that under statutory language like SDCL 1-26-15,8 agency declaratory rulings may be based on “any state of facts described by a petition” including “an assumed state of facts[.]” Id., 461 N.Y.S.2d 769, 448 N.E.2d at 439. Like we do today, the New York Court reasoned: “Notably absent from [New-York’s statutory] language is any limitation to agreed or proved facts or ‘genuine’ questions, disputes or controversies.” Id. The Court also observed that the. New York administrative provision was unlike declaratory judgment's actions in courts. Id. See also City of Des Moines v. Pub. Emp’t Relations Bd., 275 N.W.2d 753, 758 (Iowa 1979) (stating that Iowa’s then verbatim adoption of § 8 of MSAPA “contemplates declaratory rulings' by administrative agencies on purely hypothetical sets of facts.... And it provides that such rulings will be the subject of judicial review.”) (citations omitted); Matrix Funding Corp. v. Auditing Div. of Utah State Tax Comm’n, 912 P.2d 960, 961 (Utah 1996) (holding that the “hypothetical posture of a ease does not, by itself, prevent [the court] from reviewing an administrative declaratory order.”). . Federal courts have also concluded that the similar unrestricted language in the Federal Administrative Procedure Act does not require' an actual case or controversy for agency declaratory rulings.9 See Tenn. Gas Pipeline Co. v. Fed. Power Comm’n, 606. F.2d 1373, 1380 (D.C.Cir.1979) (concluding that agencies may issue “an advisory opinion or abstract declaration without regard to the ^existence of an actual controversy.”); N.C. Util. Comm’n v. Fed. Commc’n Comm’n, 537 F.2d 787, 791, n. 2 (4th Cir.1976) (stating that federal agencies are not-.restricted to" adjudicating only cases or controversies).
[¶ 11.] Appellees, however, argue that language expressing a case or.controversy requirement need not be in SDCL 1-26-15 because the requirement is inherent. Appellees rely on Boever v. South Dakota *346Board of Accountancy, 526 N.W.2d, 747, 750 (S.D.1995), in which we concluded that an action for declaratory judgment was not ripe because it .was based on future injuries that would not likely occur. Boever, however, does not apply because it involved a request for declaratory relief in a court under South Dakota’s Uniform Declaratory Judgment Act — SDCL chapter 21-24. Id. at 749-50. And that act, like SDCL 1-26-14,- contains language requiring an actual case or controversy in requests for the construction of statutes.10 Appellees’ other cases suffer from the same infirmity. See Campbell v. Fritzsche, 78 S.D. 593, 596, 105 N.W.2d 675, 676 (1960) (holding that courts should not issue advisory opinions); Steinmetz v. State, DOC Star Acad., 2008 S.D. 87, ¶ 17, 756 N.W.2d 392, 399 (holding that the matter was not ripe for review by a court); Kneip v. Herseth, 87 S.D. 642, 654, 214 N.W.2d 93, 100 (1974) (upholding a declaratory judgment by a court ).11
[¶ 12.]- Appellees finally argue that our interpretation of SDCL 1-26-15 leads to an absurd result. Appellees contend that any person could demand an agency declaratory ruling on any issue no matter how speculative or remote. However, many courts conclude that administrative agencies retain discretion to deny requests for declaratory rulings.12 Thus, agencies may not be required to rule on every *347conceivable question someone may have. We leave the scope of that discretion for another day when that issue has been squarely presented.

Jurisdiction of Circuit Courts to Hear Appeals

[¶ 13.] The circuit court’s appellate jurisdiction to review agency decisions is governed by SDCL 1-26-30. That statute authorizes appeals of agency decisions by non-aggrieved parties if the party has exhausted administrative remedies and the decision was not rendered in a contested case. The statute provides: “A person who has exhausted all administrative remedies available within any a’gency or a party who is aggrieved by a final decision in a contested case is entitled to judicial review under this chapter.” Id. (emphasis added). Notably, the Legislature’s 1977 amendment of this statute replaced the word “and” with the. emphasized word “or.” 1977 S,D. Sess. Laws .ch. 13, § 12, The now disjunctive language is a significant departure from the MSAPA, which required exhaustion-of administrative remedies and aggrieved party status to appeal to the courts. -See Revised' Model State Admin. Procedure Act § 15 (Unif. Law Comm’n 1961).
[¶ 14.] Thus, under the disjunctive 1977 amendment, the Legislature authorized parties in agency proceedings to appeal to circuit court if they had either exhausted their remedies within the agency or if they were aggrieved by the agency’s decision in a contested case.13 In this case, following *348the declaratory ruling, Leach had exhausted all available agency remedies.14 Therefore, under SDCL 1-26-30, the circuit court had jurisdiction to entertain this appeal.15

Jurisdiction of this Court to Review a Circuit Court’s Review of an Agency Decision

[¶ 15.] The last issue is whether this Court has jurisdiction to consider Leach’s *349appeal of the circuit court’s decision, As previously noted, the South Dakota Constitution leaves “to the [Legislature as a matter of substantive law to say whether there shall be a right of appeal” to1 this Court. Piedmont Indep. Sch. Dist. No. 34 of Meade Cty. v. Meade Cty. Bd. of Educ., 78 S.D. 384, 386, 103 N.W.2d 177, 178 (1960). Pursuant to its constitutional authority, the Legislature enacted SDCL 1-26-37, which delineates our appellate jurisdiction to review decisions of the circuit courts in cases decided under the APA. The statute provides: “An aggrieved party or the agency may obtain a review of any final judgment of the circuit court under this chapter by appeal to the Supreme Court.” SDCL 1-26-37. Unlike the statute authorizing appeals to circuit court, this statute requires that the appealing party must be “aggrieved” by the decision of the circuit court. Id.
[¶ 16.] Aggrieved parties are those that “suffer the denial of some claim of right either of person or property....” Application of N. States Power Co., 328 N.W.2d at 866 (quoting Barnum v. Ewing, 53 S.D. 47, 53, 220 N.W. 135, 138 (S.D.1928)). Although Leach has no claim of right to ’include discretionary bonuses in any actual weekly wage determination, claims of right .sufficient to create standing may arise-from statute. The alleged deprivation of a statutorily created right creates an injury to a party even if there would have been no judicially recognizable injury in the absence of the statute. See Warth v. Seldin, 422 U.S. 490, 514, 95 S.Ct. 2197, 2213, 45 L.Ed.2d 343 (1975) (“Congress may create a statutory right or entitlement the alleged deprivation of which can confer standing to sue even where' the plaintiff would have suffered no judicially cognizable injury-in the absence of statute”). See also Heffernan v. Missoula City Council, 360 Mont. 207, 255 P.3d 80, 92 (2011) (“Importantly, the legislative branch ‘may enact statutes creating legal rights, the invasion of which creates standing, even though no injury would exist without the statute.’ ” (quoting Linda R.S. v. Richard D., 410 U.S. 614, 617 n. 3, 93 S.Ct. 1146, 1149, 35 L.Ed.2d 536 (1973))). Thus, injury and standing may be shown “solely by the invasion of a legal right” that the legislative branch created. Golan v. Veritas Entm’t, LLC, 788 F.3d 814, 819 (8th Cir.2015) (quoting Hammer v. Sam’s East, Inc., 754 F.3d 492, 498 (8th Cir.2014).)
[¶ 17.] The deprivation of Leach’s statutory rights to a declaratory ruling and a circuit court appeal constitute an injury thát provides standing and “aggrieved” party status to appeal. In Ingalls Shipbuilding, Inc. v. Director, Office of Workers’ Compensation Programs, United States Department of Labor, 102 F.3d 1385, 1387 (5th Cir.1996), a worker sued his employer under the Longshore and Harbor Workers’ Compensation Act. As was permitted,’under the Act, the employer requested that the District Director of the Office of Workers’ Compensation Programs (District Director) refer the workers’ compensation claim to the Office of Administrative Law Judges (OALJ). Id. Although the District Director was mandated to transfer the case, he did not do so. Id. at 1387, 1389. The employee was later allowed to withdraw his claim against the Employer without prejudice. Id. at 1387-88. The Employer appealed the withdrawal to the Benefits Review Board. Id. at 1388. The Board held that the Employer was not an aggrieved party with standing to appeal because even though the District Director failed to transfer the case to the OALJ for a hearing, the Employer was not injured by the withdrawal. Id. The Fifth Circuit reversed, holding that the Employer was *350injured by the denial of its procedural right to have its claim heard by the’ OALJ, even though it had not yet suffered sub' stantive injury. Id, at 1390. The court also held that this type of procedural, statutory injury created aggrieved party status and standing to pursue an appeal under a statute allowing an appeal to the United States Court of Appeals by a person “aggrieved.” Id.
[¶ 18.] As was the case in Ingalls, SDCL 1-26-15 and SDCL'1-26-30 afford procedural rights. The former gave Leach the right to petition for a declaratory ruling under hypothetical facts. The latter gave Leach the right to appeal the declaratory ruling to circuit court even though he was not personally aggrieved. Therefore, once the Department issued a declaratory ruling, Leach was “aggrieved” within the meaning of SDCL 1-26-37 by the, circuit court’s vacation of his declaratory ruling and dismissal of his appeal. He was, aggrieved by the deprivation of these statutory-procedural rights. , See Ingalls, 102 F.3d at 1389-90. And because Leach was aggrieved, we have jurisdiction under SDCL 1-26-37 to remand this matter for a decision on the merits.
[¶ 19.] We do, however, point out that Leach would not have been aggrieved and we would not have had jurisdiction had the circuit court ruled (either way) on the merits. Had that occurred, Leach would have received his procedural right to a declaratory ruling and circuit, court review. Cf. Ingalls, 102 F.3d at 1390 (“Moreover, this injury can be redressed by vacating the withdrawal approved by the District Director and allowing the OALJ to.act on the motion in accordance with the adjudicative procedures that govern its proceedings.”). Thus, once Leach is afforded his statutory rights by a circuit court’s review on the merits, this Court will have no jurisdiction to review the circuit court’s decision because Leach will have lost his “aggrieved” party status. We acknowledge what appears to be an inconsistency: declaratory rulings in hypothetical cases will be ap-pealable to the circuit court but not this Court. This is an anomaly created by the Legislature’s 1977 amendment of the APA (SDCL 1-26-30) allowing non-aggrieved parties to appeal to circuit court but not this Court. Although we question whether the Legislature intended this unusual result, the statutes are clear and therefore resolution of that question is within the exclusive province of the Legislature. Under Article V, § 5 of the Constitution, the Legislature determines the appellate jurisdiction of the courts.
[¶ 20.] Under SDCL 1-26-15 and SDCL 1-26-30, the Department and the circuit court had jurisdiction to consider Leach’s petition for a declaratory ruling. Because the circuit court deprived Leach of those statutory rights, he was a person “aggrieved” who was authorized to appeal to this Court under SDCL 1-26-37. We reverse and remand to the circuit court to determine the merits of the petition for declaratory ruling.
[¶ 21.] SEVERSON, WILBUR, and KERN, Justices, concur.
[¶'22.] GILBERTSON, Chief Justice, concurs in result in part and dissents in part.

.The issue involves the definition of ‘‘earnings” in SDCL 62-1-1(6). SDCL 62-1-1 defines terms used throughout the title on workers' compensation.


. The record suggests that the exclusion of discretionary bonuses may often result in only ■ a minor difference in benefits.


. Insurance Benefits Inc. also appeared.


. SDCL 1-26-14 is nearly identical to-MSAPA § 7. SDCL 1-26-15 is nearly identical to MSAPA § 8. The second and fourth sentences of SDCL 1-26-15 were added by the Legislature.


. Numerous State agencies have adopted rules to comply with this statute. The requirements for petitioners vary. Some rules require that the petition must ask for a ruling as to the applicability of the statute or rule to the petitioner. See ARSD 17:10:03:01 (Department of Corrections); ARSD 20:04:01:07 (Commission on Gaming); ARSD 20:06:32:01 (Division of Insurance); ARSD 20:07:02:01 (State Banking Commission); ARSD 20:10:01:34 (Public Utilities Commission); and ARSD 20:48:09:01 (Board of Nursing). The Department of Labor and many other agencies’ rules do not include the "applicable to the petitioner” requirement. See ARSD 47:01:01:04 (Department, of Labor). See also ARSD 20:03:01:05 (Department of Human Rights); ARSD 20:09:02:02 (S.D. Housing Development Authority); ARSD 20:18:04:01 (Gaming Commission on Deadwood Gambling); ARSD 20:39:01:07 (Board of Barber Examiners); ARSD ,20:43:01:01 (Board of Dentistry); ARSD 20:78:02:01 (Board of Medical and Osteopathic Examiners); ARSD 44:62:01:01 (Department of Health); ARSD 67:11:01:01 (Department of Social Services); and ARSD 70:01:01:03 (State Transportation Commission).


. The rule provides in pertinent part:
Petitions may be filed with the secretary of the Department of Labor for the purpose of requesting a declaratory ruling concerning the applicability of a statutory provision or " of a rule or order made by the department. ’ Such petitions shall be in writing and contain all thé‘ pertinent facts necessary to inform the secretary of the nature of- the rulings requested. '
ARSD 47:01:01:04.


. See Declaratory Ruling re: SDCL § 62-4-5, S.D. Dep’t of Labor, Office of the Sec’y (Aug. 2, 2001) (considering a hypothetical employee's situation to determine partial disability benefits). See also Declaratory Ruling re: SDCL § 62-7-38, S.D. Dep’t of Labor, Office of the Sec’y (July 20, 2000) (using facts that the Department was asked to assume); Declaratory Ruling re: SDCL §§ 62-4-2; 62-4-5, S.D. Dep't of Labor, Office of the Sec’y (July 7, 2005) (same); and Declaratory Ruling re: SDCL 58-20-24, S.D. Dep’t of Labor, Office of the Sec’y (Nov. -25, 2009) (same).
Appellees contend that these rulings are different from this case because they had a factual, basis in- an existing controversy. This case is no different. The relevant facts are few, but they are identified in the petition: some employees receive discretionary bonuses prior to sustaining a workplace injury. These facts are not analytically different from the assumed or hypothetical facts in the prior declaratory rulings. Moreover, there certainly is an existing controversy. Leach claims that discretionary bonuses have been wrongfully excluded from the average weekly wage calculation in his clients’ cases. Appellees claim that discretionary bonuses are excluded as a matter of law. The petition also reflects that this controversy has been recurring but evading judicial review.


. Like SDCL 1-26-15, the New -York statute had no case or controversy .restriction. In relevant part, it provided:
On petition of any person, any agency may issue a declaratory ruling with respect to the applicability to any person, property, or state of facts of any rule or statute enforceable by it. Each agency shall prescribe by rule the form for such petitions and the procedure for their submission, consideration and disposition.
Power Auth. of the State of N.Y., 461 N.Y.S.2d 769, 448 N.E.2d at 438-39.


. The relevant language- of the Federal Administrative Procedures Act under consideration provided: “The agency, with like effect as in the case of other orders, and in its sound discretion, may issue a declaratory order to terminate a controversy or remove uncertain- • ty.” 5 U.S:C. § 554.


. See SDCL 21-24-3, which provides:
Any person interested under a deed, will, written contract, or other writing constituting a contract, or whose rights, status, or other legal relations are affected by a statute, municipal ordinance, contract, or franchise, may have determined any question of construction or validity arising .under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights, status, or other legal relations thereunder.


. Appellees' cases from other jurisdictions are also inapposite. See People’s Counsel of D.C. v. Pub. Serv. Comm’n of D.C., 474 A.2d 1274, 1288-89 (D.C. 1984) (involving the court’s jurisdiction, not the agency’s); Baltimore City Bd. of Sch. Comm’rs v. City Neighbors Charter Sch., 400 Md. 324, 929 A.2d -113, 136 (2007) (holding that it was not improper for an agency to issue declaratory ruling); Health Cent. v. Comm’r of Ins., 152 Mich.App. 336, 393 N.W.2d 625, 631 (Í986); and Thompson v. State, 338 Mont. 511, 167 P.3d 867, 873-74 (2007) (involving declaratory judgments, not declaratory rulings); Beason v. N.C. Dep’t of Sec’y of State, 226 N.C.App. 233, 741 S.E.2d 663, 666-67 (2013) (involving a statute that explicitly limited its application to aggrieved persons.) ¡


. See Yale Broad. Co. et al. v. Fed. Commc’n Comm’n, 478 F.2d 594, 602 (D.C.Cir.1973) (holding that the F.C.C. had discretion to refuse to issue a declaratory ruling regarding a broadcaster's license because it would be impossible for the Commission to rule on every petition that could come before it); Citizens Against Reckless Dev. v. Zoning Bd. of Appeals of City & Cty. of Honolulu, 114 Hawai'i 184, 159 P.3d 143, 154 (2007) (holding that the Legislature intended agencies to have discretion regarding issuing declaratory rulings); Iowa Ins. Inst. v. Core Grp. of Iowa Ass’n for Justice, 867 N.W.2d 58, 68 (Iowa 2015) ("Whether or not [Petitioner] would be aggrieved or adversely affected if its request for a declaratory order were denied, the commissioner could have concluded ‘the importance and nature of the questions [to be] decided' would justify dispensing with a strict standing requirement.” (quoting City of Des Moines, 275 N.W.2d at 759)); Teleconnect Co. v. Iowa State Commerce Comm’n, 366 N.W.2d 515, 518 (Iowa 1985) (" ‘Agency action’ includes a declaratory ruling or a refusal to issue such a ruling.”); Md.-Nat’l Capital Park v. Anderson, 179 Md.App. 613, 947 A.2d 149, 160 (Md.Ct.Spec.App.2008) ("The decision to issue a declaratory ruling is a discretionary act of the agency."); Humane Soc’y of U.S., Inc. v. Brennan, 63 A.D.3d 1419, 1420, 881 N.Y.S.2d 533 (N.Y.App.Div.2009) (“There is no requirement that the agency issue - a declaratory ruling when requested and a petitioner has no rights under the statute other than a timely response by the agency[.]”); Wis. Fertilizer Ass’n v. Karns, 39 Wis.2d 95, 158 N.W.2d 294, 300 (1968) (holding that an agency has discretion whether to issue a declaratory ruling).


. The dissent argues that the disjunctive amendment did not change the statute to permit an appeal under the "exhaustion of administrative remedies” clause of SDCL 1-26-30. The dissent relies on Homestake Mining Co. v. M. of Envtl. Pr.ot., 289 N.W.2d 561 (S.D.1980) and Small v. State, 2003 S.D. 29, 659 N.W.2d 15. See dissent ¶¶ 26-27. Neither case supports the dissent. Homestake Mining Co. only considered whether an SDCL 1-26-30 appeal was an additional method for judicially challenging an agency’s adoption of administrative rules. Homestake Mining Co., 289 N.W.2,d at 562. The Court noted the disjunctive amendment, but expressly declined to offer any opinion on it beyond the administrative rule question: "We need not decide whát changes in procedure, if any, were wrought by [the disjunctive] amendment except to say we afe convinced it does not contemplate an additional procedure for a wholesale attack on the validity óf administrative rules through an appeal process.” Id. (emphasis added). Today's appeal does- not involve an attack on the adoption of administrative rules. And although today’s case does involve the appeal of- an agency "declaratory ruling,” those rulings are not administrative ■"rules.” ’See SDCL 1-26-1(8) (“The term [rule] ... does not include .,. [declaratory rules issued pursuant to § l-26-15[.]”). Because today’s case does not involve a challenge to the validity of any: "rule” in the Administrative Rules of South Dakota, Home-stake Mining Co. does not prohibit the circuit court from exercising jurisdiction under SDCL 1-26-30.
Small also fails to provide, any relevant limitation on circuit court appellate jurisdiction. The question on appeal;to. this Court in Small only involved the circuit court's original jurisdiction. The plaintiff had filed a "summons and complaint” in circuit court (an original action) "for declaratory judgment pursuant to SDCL 21-24-3.” Small, 2003 S.D. 29, ¶ 8, 659 N.W.2d at 16. And, unlike SDCL 1-26-30, SDCL 21-24-3 specifically required standing ánd an actual case 'or controversy in that original proceeding. See SDCL 21-24-3 (limiting declaratory relief to those who "whose rights, status, or other legal relations are affected ...”). Smalls later amended their "complaint” to request a "declaratory judgment” pursuant to SDCL 1-26-14. 2003 S.D. 29, ¶ 8, 659 N.W.2d at 16. But again, unlike SDCL 1-26-30, SDCL 1-26-14 only authorized original actions for- declaratory judgment by a party who was "aggrieved.” See id. (requiring the plaintiff to allege that the rule “interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges-of the plaintiff”). Small is inapplicable because it involved the original jurisdiction of the circuit court and the statutes we construed specifically required an actual case or controversy. In the final analysis, today’s appeal does not involve a circuit court’s origi*348nal jurisdiction or the Administrative Rules of South Dakota. Therefore, neither Small nor Homestake Mining Co. supports the dissent's remarkable proposition that SDCL 1-26-30 only provides circuit court appellate jurisdiction in cases "involving a contested case procedure.” See dissent ¶ 26 (citing Small and Homestake Mining Co.).


. The dissent contends that Leach has not exhausted his administrative remedies. Dissent ¶ 29. The dissent reasons: "A remedy cannot exist in the absence of an injury.... Because there was no injury, there necessarily was no ‘remedy’ for Leach to exhaust.” Id. This reasoning is based on the false premise that without an injury no remedy of any kind can exist. The APA dispels the dissent's premise. As we have previously held, SDCL 1-26-15 authorizes individuals to petition administrative agencies to issue declaratory rulings on the applicability of statutes even though the petitioner can claim no injury. See supra ¶¶ 7-10. We have also specifically stated that agency declaratory ruling proceedings are an administrative "remedy.” See Dan Nelson, Auto., Inc. v. Viken, 2005 S.D. 109, ¶ 14, 706 N.W.2d 239, 244.


. The dissent contends that even if the circuit court had jurisdiction under SDCL 1-26-30, the case was properly dismissed because Leach did not have “standing” and did not present a "case or controversy.” Dissent ¶¶ 30-33. All of the dissent’s authorities are facially inapposite because they either involve the original jurisdiction of a circuit court or they involve an appellate statute that specifically requires standing and a case or controversy. See State v. Kvasnicka, 20.13 S.D. 25, ¶ 23, 829 N.W.2d 123, 129 (discussing principles of mootness in a-criminal case); Boever v. S.D. Bd. of Accountancy, 526 N.W.2d 747, 750 (S.D.1995) (considering ripeness in an original action in circuit court); Cable v. Union Cty. Bd. of Cty. Comm’rs, 2009 S.D. 59, ¶ 15, 769 N.W.2d 817, 824 (involving an appeal from a county commissioner decision under a different statute that specifically required standing; i.e. "a person aggrieved”). Moreover, Cable is based on Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 2136, 119 L.Ed.2d 351 (1992), in which the United States Supreme Court held that in the federal courts, "the core component of standing is an essential and unchanging part of the case-or-controversy requirement of Article TIL” But today’s case is not governed by Article III of the United States Constitution. Indeed, although Lujan is helpful when construing statutes that specifically require an aggrieved party, this Court has specifically rejected the dissent’s argument in considering what appeals are authorized by SDCL 1-26-30, This Court refused to "add to SDCL 1-26-30 the gloss of federal cases on standing" under Article III. Application of N. States Power Co., 328 N.W.2d 852, 854 (S.D.1983), See also ASARCO Inc. v. Kadish, 490 U.S. 605, 617, 109 S.Ct. 2037, 2045, 104 L.Ed.2d 696 (1989) ("We have recognized often that the constraints of Article III do not apply to state courts, and accordingly the state courts are not bound by the limitations of a case or controversy or other federal rules of justicia-bility[J”). We do recognize that Article V, § 5 of the South Dakota Constitution arguably contains a "case” restriction on the "original jurisdiction" of circuit courts. But the appellate jurisdiction of those courts is not so limited. In a separate sentence, Article V, § 5 gives the Legislature plenary authority to determine the circuit courts’ appellate jurisdiction. That sentence provides: “The circuit courts have such appellate jurisdiction as may be provided by law.” Id. In this case, the law (SDCL 1-26-15) gives agencies authority to issue declaratory rulings in hypothetical cases. The law (SDCL 1-26-30) further authorizes appeals from those rulings to circuit court when the administrative proceedings have been exhausted. This law is clear, and our task is to simply apply the South Dakota Constitution and this statutory language without the judicial "gloss” of the "case or controversy” limitation in Article III of the federal Constitution. See Application of N. States Power Co., 328 N.W.2d at 854.